Smith, C. J.
(specially concurring).
I concur in the holding set forth in the main opinion that the place here searched by the sheriff is a “possession” within the meaning’ of section 23 of the Constitution. There is no claim on the part of the sheriff that he searched Falkner’s premises because of information received by him that intoxicating liquor was being manufactured there; his right to make the search without a warrant on probable cause under section 5, chapter 189, Laws of 1918, therefore does not arise. Consequently the search without a warrant was illegal. I am of the opinion, however, that the evidence was admissible not only against Pete Falkner, but against Tom Falkner also, for the reasons set forth in my dissenting opinion in Owens v. State, 98 So. 233, to which I adhere. Until the cases of Tucker v. State, 128 Miss. 211, 90 So. 845, 24 A. L. R. 1377, and Owens v. State, 98 So. 233, are overruled, I must bow, of course, to their authority. Consequently I must concur in the reversal of the judgment of the court below as to Tom Fallmer, and of course I concur also in the affirmance of the judgment as to Pete Falkner.